Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,413,154 to Mergen et al.

As to claim 1, Mergen discloses a method (Fig. 1, 3 and 9), comprising:
performing, in an edge device that includes a power source [user device 105-1..105-3], operations comprising:
monitoring a running process [managing an on-going process: col. 5, lines 12-14] that is running on the edge device [process request may be made by a process that is already running: col. 5, lines 12-21 & col. 9, lines 31-35] and obtaining, based on the monitoring, power consumption information 
adjusting, based on the power consumption information, a priority of the running process [assigning or changing an urgency for said process request: col. 1, lines 27-30, and col. 11, lines 12-19], and the priority is adjusted with respect to a priority of another process running on the edge device [priority associated with the execution of the process may be changed relative to a priority associated with the execution of other processes running: col. 16, lines 45-50]; and
providing, to another entity, the power consumption information and/or information concerning the priority of the running process [urgency information is sent to bin packer or request management module: col. 8, lines 5-21 and 45-60].

As to claim 2, Mergen discloses the running process is associated with an app that is resident on the edge device [for example, an indexing service: col. 12, lines 22-27, 32-34].

As to claim 3, Mergen discloses providing the power consumption information and/or information concerning the priority of the running process comprises displaying, on a user interface, one or both of the power consumption information and the information concerning the priority of the running process [user interface for displaying and controlling power consumption information: col. 7, lines 40-47].

As to claim 4, Mergen discloses setting or changing a respective power consumption budget for the running process [changing the power consumption budget for a process, by, for example, executing it in a degraded mode in order to minimize its power consumption: col. 7, lines 64-67].

As to claim 5, Mergen discloses adjusting a parameter associated with the running process based on input received from a user [user interface controlling system power consumption: col. 7, lines 40-47].

As to claim 6, Mergen discloses the priority adjustment causes a relative improvement in an efficiency with which power provided by the power source of the edge device is consumed by a group of processes that includes the running process [urgency management allows device to maintain lower power consumption: col. 12, lines 22-41].

As to claim 7, Mergen discloses the priority comprises a priority for power consumption by the running process [urgency controls execution and power consumption of process: col. 1, lines 22-36].

As to claim 8, Mergen discloses the adjusting of the priority is triggered automatically based on the power consumption information [changing an urgency for said process request based on power consumption and current state of device: col. 11, lines 12-26].

As to claim 9, Mergen discloses adjusting the priority of the running process comprises rescheduling a start time and/or finish time of another process associated with an app on the edge device [bin packer schedules start times for all process requests based on their relative urgencies with each other: col. 11, lines 44-67, and col. 12, lines 1-19].

As to claim 10, Mergen discloses adjustment of the priority of the running process is also based in part on user preference information received by way of a user interface [user interface controlling 

As to claims 11-20, Mergen discloses a method for controlling the priority of a process substantially as claimed.  Because Mergen teaches the method, Mergen also teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform said method.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

In the remarks, applicants argued in substance that Mergen does not teach or suggest a priority of a running process is adjusted with respect to another running process running on the edge device.  But Mergen teaches changing "a priority associated with the execution of the process relative to a priority associated with an execution of other processes" [col. 16, lines 45-50].  Applicants appear to argue that said process is not yet running at the time the priority is changed, i.e. that the priority is adjusted for a process that is not yet running on the edge device.  However, Mergen teaches that a process may already be running at the same time as other processes when its priority is changed, i.e. an indexing program is already running at the same time as other running processes such as a video playing program [col. 12, lines 22-27] when its priority is changed.  In other words, a process that is already running (an indexing program) may make a process request (virus scan request) that causes its priority to change (lowering priority to delay execution of the performance request) [col. 12, lines 22-41 & col. 16, lines 45-50].  More generally, Mergen teaches that a process already running may make a process request [converting data, calculating a value: col. 9, lines 31-35], and wherein by the process making the process request can result in changing the priority of the process [col. 16, lines 45-50].  Regarding Applicant’s argument that the proscriptive language suggests that the process is not yet running, Mergen teaches that the running process may make a process request that changes the priority of the process, thereby changing its future execution, even though it is already currently running.  Thus, Mergen teaches a priority of a running process is adjusted with respect to another running process running on the edge device, substantially as claimed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC CHANG/               Examiner, Art Unit 2186            


/KIM HUYNH/               Supervisor Patent Examiner, Art Unit 2186